Citation Nr: 1745994	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  16-37 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected right shoulder injury residuals, to include limitation of motion and bursitis (hereinafter, "right shoulder disorder").

2.  Entitlement to a rating in excess of 20 percent for service-connected post-operative residuals, arthroscopic surgery of left knee with knee strain (hereinafter, "left knee disorder").

3.  Entitlement to a rating in excess of 10 percent for service-connected degenerative arthritis and painful motion of the left knee.

4.  Entitlement to a rating in excess of 10 percent for service-connected right knee strain (hereinafter, "right knee disorder").

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1970 to July 1972, and again from May 1976 to September 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2017.  A transcript of the hearing is of record.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously before the Board in June 2017, at which time the current appellate issues were remanded for further development.  However, as noted in a September 2017 post-remand brief from the Veteran's accredited representative, the record available for review does not reflect the development directed by this remand has been completed.  As such, it appears this matter was erroneously returned to the Board for additional appellate consideration.  In any event, the Board must remand this case to ensure the development directed by the prior June 2017 remand is completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his right shoulder, knees, and neck/cervical spine since June 2016.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period to include the Veteran's account at his February 2017 hearing of treatment at the Cleveland VA medical facility.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service neck/cervical spine symptomatology; as well as the nature, extent and severity of his right shoulder and knee symptoms and the impact of these and his other service-connected conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate the current nature and severity of his service-connected right shoulder and knee disorders.  The claims folder should be made available to the examiner(s) for review before the examination(s).

It is imperative that the examiner(s) comment on the functional limitations of the right shoulder and knees caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  The examiner(s) should also comment upon the effect these disabilities have upon the Veteran's employability, to include any work limitations caused as a result thereof.

A compete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  The Veteran should also be afforded an examination to evaluate the nature and etiology of his current cervical spine disorder.  The claims folder should be made available to the examiner for review before the examination.

The examiner should express an opinion as to whether it is at least as likely as not the Veteran's current cervical spine disorder was incurred in or otherwise the result of his active service.  This opinion should take into consideration the Veteran's account of his in- and post-service neck/cervical spine symptomatology.

If the examiner determines the Veteran's cervical spine disorder is not directly related to service, he or she should express an opinion as to whether it was at least as likely as not it was caused or aggravated by a service-connected disability, to include but not limited to the right shoulder.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A compete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the July 2016 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

